DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to claims 1, 5, 8, 10, 16, 18, and newly added claim 21 can be found in original claims 5 and 19, and in Applicant’s specification at [0012]-[0017], [0037-[0041], and Figs. 5-22.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments, see Remarks Page 11, filed 01/28/2022, with respect to the objections to the specification have been fully considered. The objections to the specification have been withdrawn in light of the amendments to the specification.
Applicant’s arguments, see Remarks Page 11, filed 01/28/2022, with respect to the rejections under 35 U.S.C. 112(a) have been fully considered. The rejections under 35 U.S.C. 112(a) have been withdrawn in light of the amendments to claim 5.
Applicant’s arguments, see Remarks page 13-14, filed 01/28/2022, with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection 
	
Claim Rejections - 35 USC § 103

Claims 1-3, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 20130011712 A1) in view of Kimoto et al (US 6278259 B1).
Regarding claim 1, Katagiri discloses an accumulator arrangement comprising: a plurality of battery cells (rectangular batteries 11 and 12 in Fig. 1, P10) respectively having a plurality of bearing surfaces disposed opposite one another; the plurality of battery cells facing one another with the plurality of bearing surfaces and stacked in a stacking direction to form at least one battery block (assembled battery 1, 2, and 3, in Fig. 1, P10); at least one cooling device including a plurality of cooling elements (heat exchangers 21 in Fig. 1) through which a cooling fluid is flowable for the at least one battery block (P13-15); a respective cooling element of the plurality of cooling elements is arranged between adjacent battery cells of the plurality of battery cells and clamped thereto in the at least one battery block (each of the cooling elements are “clamped” by the force of the two battery blocks sandwiching them, P13); the respective cooling element abutting against a bearing surface of each of the adjacent battery cells facilitating a transfer of heat (see Fig. 1, P13); the at least one cooling device further including at least one fluid guide tube (supply pipe 22 and discharge pipe 23 in Fig. 1) having at least one fluid guide duct (hollow inside through which cooling medium flows in pipes 22 and 23) through which the cooling fluid is flowable at least one of into and out of the respective cooling element (P15); wherein the at least one fluid guide tube is aligned in the stacking direction and wherein at least 
However, Katagiri does not disclose wherein the at least one fluid guide tube includes at least one deformable adaptation area that, via deformation, compensates at least one of an expansion and a compression of the at least one battery block in the stacking direction in the at least one fluid guide tube.
Kimoto teaches an expandable bellows (drawn to the claimed adaption area, 22 in Figs. 2-6) formed between respective discharge outlet connecting sections, so that any change in the interval between the discharge outlets of respective safety vents, due to swelling of  battery modules, can be absorbed (C4 / L35-40). Kimoto teaches this can avoiding the risk that seals therebetween may become incomplete, and hence reliably preventing leakage of a gas (C7 / L20-31).
It would have been obvious to use the teaching of Kimoto within the accumulator of Katagiri and provided the at least one fluid guide tube at least one deformable adaptation area, such as the expandable bellows as taught by Kimoto, that, via deformation, compensates at least one of an expansion and a compression of the at least one battery block in the stacking direction in the at least one fluid guide tube. This modification would be made with the expectation that in the case of a swelling of the unit cells, the deformation adaption area of the fluid guide tubes would be able to deform to absorb the swelling and avoid a possible broken seal and leaking cooling fluid.


Regarding claim 2, Katagiri further discloses the at least one fluid guide tube includes a plurality of fluid guide tubes, the plurality of fluid guide tubes including a first fluid guide tube (supply pipe 22) and a second fluid guide tube (discharge pipe 23), the first fluid guide tube including a first fluid guide duct (hollow inside through which cooling medium flows in supply pipe 22), configured as a fluid distribution duct for distributing the cooling fluid into the respective cooling element, and the second fluid guide tube including a second fluid guide duct (hollow inside through which cooling medium flows in discharge pipe 23) configured as a fluid collecting duct for collecting the cooling fluid from the respective cooling elements (P15). 

Regarding claim 3, modified Katagiri meets the limitation wherein the at least one adaptation area is defined by a wall, which is folded in a bellows-like manner, of the at least one fluid guide tube (as taught in by the expandable bellows of Kimoto).

Regarding claim 9, while modified Katagiri does not meet the limitation the at least one fluid guide tube includes a plurality of tube segments assigned to the plurality of cooling elements and through which the cooling fluid is flowable and the at least one adaptation area includes a plurality of adaptation areas that are each disposed between two adjacent tube segments of the plurality of tube segments, this is merely making the at least one integrated fluid 
 It would have been obvious to one of ordinary skill in the art to separate the at least one fluid guide tube structure of modified Katagiri to provide a plurality of tube segments assigned to the plurality of cooling elements and through which the cooling fluid is flowable, in order to, for example, allow easier maintenance in-between sections of the fluid guide tube attached to neighboring cooling elements.
 Further, it would have been obvious to one of ordinary skill in the art to duplicate the at least one adaptation area of modified Katagiri to provide the at least one adaptation area includes a plurality of adaptation areas and each of the plurality of tube segments including a respective adaptation area, in order to, for example, allow any swelling between any two battery cells in which the tube segment may correspond to be absorbed. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Further, one of ordinary skill in the art would provide the plurality of tube segments to be secured to one another with the expectation this would prevent leakage of the cooling fluid from out of the tube segments and onto the batteries. The plurality of tube segments would be displaceable in the stacking direction to the at least one fluid guide tube (as the tube segments extend in the stacking direction to define the at least one fluid guide tube and the expandable bellows of Kimoto taught in would allow displacement).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 21, Katagiri discloses an accumulator arrangement comprising: a plurality of battery cells (rectangular batteries 11 and 12 in Fig. 1, P10) respectively having a plurality of bearing surfaces disposed opposite one another; the plurality of battery cells facing one another with the plurality of bearing surfaces and stacked in a stacking direction to form at least one battery block (assembled battery 1, 2, and 3, in Fig. 1, P10); at least one cooling device including a plurality of cooling elements (heat exchangers 21 in Fig. 1) through which a cooling fluid is flowable for the at least one battery block (P13-15); a respective cooling element of the plurality of cooling elements is arranged between adjacent battery cells of the plurality of battery cells and clamped thereto in the at least one battery block (each of the cooling elements are “clamped” by the force of the two battery blocks sandwiching them, P13); the respective cooling element abutting against a bearing surface of each of the adjacent battery cells facilitating a transfer of heat (see Fig. 1, P13); the at least one cooling device further including at least one fluid guide tube (supply pipe 22 and discharge pipe 23 in Fig. 1) having at least one fluid guide duct (hollow inside through which cooling medium flows in pipes 22 and 23) through which the cooling fluid is flowable at least one of into and out of the respective cooling element (P15); 
However, Katagiri does not meet the limitation wherein the at least one fluid guide tube include at least one deformable adaptation area that, via deformation, compensates at least one of an expansion and a compression of the at least one battery block in the stacking direction.
Kimoto teaches an expandable bellows (drawn to the claimed adaption area, 22 in Figs. 2-6) formed between respective discharge outlet connecting sections, so that any change in the interval between the discharge outlets of respective safety vents, due to swelling of  battery modules, can be absorbed (C4 / L35-40). Kimoto teaches this can avoiding the risk that seals therebetween may become incomplete, and hence reliably preventing leakage of a gas (C7 / L20-31).
It would have been obvious to use the teaching of Kimoto within the accumulator of Katagiri and provided the at least one fluid guide tube at least one deformable adaptation area, such as the expandable bellows as taught by Kimoto, that, via deformation, compensates at least one of an expansion and a compression of the at least one battery block in the stacking direction in the at least one fluid guide tube. This modification would be made with the expectation that in the case of a swelling of the unit cells, the deformation adaption area of the fluid guide tubes would be able to deform to absorb the swelling and avoid a possible broken seal and leaking cooling fluid.

These limitations above are merely making the at least one integrated fluid guide tube structure of modified Katagiri separable and duplicating at least one the adaptation area of modified Katagiri. It would have been obvious to one of ordinary skill in the art to modify the cooling elements and separate the at least one fluid guide tube extending in the stacking direction into a plurality of connecting parts and a plurality of intermediate parts, that are each arranged between and secured to an associated pair of connecting parts of the plurality of connecting parts in the stacking direction, so that each cooling element would include a respective connecting part and intermediate part, in order to, for example, allow easier maintenance in-between sections of the fluid guide tube attached to neighboring cooling elements.
 Further, it would have been obvious to one of ordinary skill in the art to duplicate the at least one adaptation area of modified Katagiri to provide the at least one adaptation area includes a plurality of adaptation areas and each of the plurality of intermediate parts each include at least one deformable adaptation area, in order to, for example, allow any swelling between any two battery cells in which the intermediate part may correspond to be absorbed. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). The mere duplication of In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Claim 21 recites “an accumulator arrangement for a hybrid or electric vehicle" but "for a hybrid or electric vehicle" is seen only as an intended use, since the claim does not positively recite the electric vehicle. See MPEP 2111.02 for more on the effect of the preamble.

Claims 4-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 20130011712 A1) in view of Kimoto et al (US 6278259 B1) further in view of Li et al (US 20180118379 A1).
Regarding claim 4, Katagiri further discloses the respective cooling element includes at least one first fluid connection (hole 21A and 22B in Fig. 2), and the at least one fluid guide tube includes at least one second fluid connection (hole 22A and hole 23A in Fig. 2) for the respective cooling element; and the at least one first fluid connection is secured to the at least one second fluid connection in at least one of a form-fitting manner, a material-bonded manner, and a force-fitting manner to be fluid-tight to an outside such that the cooling fluid is flowable therethrough (“The hole 22A and the hole 21A connect between the interior of the heat exchanger 21 and the interior of the supply pipe 22. The hole 23A and the hole 21B connect between the interior of the heat exchanger 21 and the interior of the discharge pipe 23” P23).
However, modified Katagiri does not meet the limitation wherein the at least one first fluid connection is secured to the at least one second fluid connection in at least one of a form-fitting manner, a material-bonded manner, and a force-fitting manner to be fluid-tight to an outside such that the cooling fluid is flowable therethrough.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching Li within the accumulator assembly of modified Katagiri and provided the at least one first fluid connection is secured to the at least one second fluid connection in a material-bonded manner, such as through using adhesive, because adhesive is known to be used to connect structures together. 
Furthermore, one of ordinary skill in the art would necessarily choose to secure the at least one first fluid connection to the at least one second fluid connection to be fluid-tight to an outside such that the cooling fluid is flowable therethrough so that cooling fluid would be able to flow from the at least one fluid guide tube into the cooling element without leaking onto the batteries. This is routine and would be well-known by one having ordinary skill in the art.

Regarding claim 5, Katagiri discloses wherein the clip holder is disposed on the respective cooling element around the at least one first fluid connection (see Fig. 1).

Regarding claim 6, while modified Katagiri does not meet the limitation wherein: the at least one adaptation area includes a plurality of adaptation areas and the at least one fluid guide tube includes a plurality of tube segments assigned to the plurality of cooling elements and through which the cooling fluid is flowable, each of the plurality of tube segments including a respective adaptation area, of the plurality of adaptation areas, this is merely making the at least In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
However, modified Katagiri does not meet the limitation wherein the plurality of tube segments are secured to one another in at least one of a form-fitting manner, a material-bonded manner, and a force-fitting manner, and define the at least one fluid guide tube.
Li teaches a framework formed by connecting and assembling two types of hollow pipes consisting of rims (10-1 in Fig. 3) and keels (10-2 in Fig. 3, P67). Li teaches the rims and keels are connected into the full framework through L-shaped and T-shaped connectors (P67). Li teaches the connectors are bonded with the rims and the keels by an adhesive.


Regarding claim 8, Katagiri discloses wherein: at least one tube segment of the plurality of tube segments includes a connecting part (the part of the tube segment that would be connected to hole 22A and 23A in Fig. 2) and at least one intermediate part (the part of the tube segment where the adaption area is located in each of the tube segments); the at least one tube segment is fluidically connected to an associated cooling element of the plurality of cooling elements via the connecting part (P23), the respective adaptation area of the at least one tube segment is disposed in the at least one intermediate part (as the intermediate part is drawn to the part of the tube segment where the adaption area is located in each of the tube segments).
While modified Katagiri does not meet the limitation wherein the connecting part is defined by an integral portion of the associated cooling element, it would have been obvious to integrate the connecting part and associated cooling element in order to further prevent leakage of the cooling fluid as it flows from the connecting part to the associated cooling element. The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Li teaches a framework formed by connecting and assembling two types of hollow pipes consisting of rims (10-1 in Fig. 3) and keels (10-2 in Fig. 3, P67). Li teaches the rims and keels are connected into the full framework through L-shaped and T-shaped connectors (P67). Li teaches the connectors are bonded with the rims and the keels by an adhesive.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching Li within the accumulator assembly of modified Katagiri and provided the at least one intermediate part and the connecting part to be aligned in the stacking direction and secured to one another in in a material-bonded manner, such as through using adhesive, because adhesive is known to be used to connect tube (pipe) pieces together.

Regarding claim 10, Katagiri discloses wherein at least one of the plurality of tube segments is integrally arranged on one of the plurality of cooling elements (given that at least one of the tube segments making up the at least one fluid guide tube are secured to the at least heat exchanger via a force-fitting manner since the clip holders are configured to forcefully connect the at least fluid guide tube to the heat exchanger, at least one of the plurality of tube segments can be considered integrally arranged on one of the plurality of cooling elements as they are all joined/secured together).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 20130011712 A1) in view of Kimoto et al (US 6278259 B1) in view of Li et al (US 20180118379 A1) as applied to claim 6,  further in view of Fees et al (US 20140093766 A1).
Regarding claim 7, modified Katagiri fails to meet the limitation wherein the respective adaptation area of each of the plurality of tube segments is composed of an elastically deformable plastic.
Fees teaches when a battery includes a profile part of non-destructive, deformable, especially elastic plastic, the risk of damage to the profile part is especially slight when the battery exposed to a force in the event of an accident (P15). 
Therefore, it would have been obvious to one of ordinary skill in the art to use a non-destructive, deformable, especially elastic plastic, as taught by Fees, in order to provide wherein the respective adaptation area of each of the plurality of tube segments are composed of an elastically deformable plastic with the expectation that when the fluid guide tube is exposed to a force, the risk of damage to the at least one adaption area is especially slight. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 20130011712 A1) in view of Kimoto et al (US 6278259 B1) as applied to claim 1,  further in view of Hirsch et al (US 20200036062 A1).
Regarding claim 11, modified Katagiri does not meet the limitation wherein: the respective cooling element is defined by a frame and a plurality of separating foils secured to the 
Hirsch teaches a cooling element (7 in Figs. 5-8) that includes a frame (12 in Figs. 5-8) and flexible separating layers (14 in Figs. 5-8), which define an interior (15 in Figs. 5-8) of the cooling element (P43). Hirsch teaches a cooling fluid can flow through the interior, so that bearing surfaces (3 in Fig. 11) of respective adjacent battery cells (2 in Fig. 11), which abut against the separating layers, can be cooled (P43). Hirsch teaches a fluid ingress (25 in Figs. 5-8) and a fluid egress (26 in Figs. 5-8) go through the frame and the interior of the cooling element is fluidically connected to a fluid chamber of a fluid distributor via the fluid ingress and the fluid egress (P40). 
Hirsch teaches due to the charging state or the aging, the bearing surfaces of the respective battery cells can be deformed, but because the separating layers of the cooling element are flexible, they are able to abut against the bearing surfaces of the battery cells independently of the shape at a pressure built up by the cooling fluid (P48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Hirsch and modified  the cooling element to be defined by a frame and a plurality of separating foils secured to the frame on both sides wherein the frame and the plurality of separating foils delimit a cooling interior through which the cooling fluid is flowable and abut on the bearing surface of each of the adjacent battery cells to transfer heat, and the at least one fluid guide duct is fluidically connected to the cooling interior via the frame, given that Hirsch teaches this structure allows the . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 20130011712 A1) in view of Kimoto et al (US 6278259 B1) in view of Hirsch et al (US 20200036062 A1) as applied to claim 11, and further in view of Ozawa et al (US 20200152932 A1).
Regarding claim 12, modified Katagiri does not meet the limitation wherein at least one of: at least one of the plurality of separating foils includes at least one plastic layer; and at least one of the plurality of separating foils includes at least one plastic layer and at least one vapor-deposited metal layer.
Ozawa teaches a battery cell includes an outer packaging film (P45). Ozawa teaches a laminate film formed in a multi-layer structure which has an intermediate layer of an aluminum vapor-deposited film or the like placed between a thermally fusible layer made of polypropylene or the like and a protective layer made of PET or the like can be used as the outer packaging film (P46). Ozawa teaches because the outer packaging film has electrical insulation, it can reliably prevent electrical influences from the outside (P46).
, KSR v. Teleflex (Supreme Court 2007). 
Therefore, it would have been obvious to utilize the teaching of Ozawa within the accumulator arrangement of modified Katagiri and provided wherein at least one of: at least one of the plurality of separating foils includes at least one plastic layer and at least one of the plurality of separating foils includes at least one plastic layer and at least one vapor-deposited metal layer, with the expectation this would allow the cooling element to be electrically insulated. 

Claim 14, 15, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 20130011712 A1) in view of Kimoto et al (US 6278259 B1) further in view of Hirsch et al (US 20200036062 A1).
Regarding claim 14, Katagiri discloses an accumulator arrangement comprising: a plurality of battery cells (rectangular batteries 11 and 12 in Fig. 1, P10) respectively having a plurality of bearing surfaces disposed opposite one another; the plurality of battery cells facing one another with the plurality of bearing surfaces and stacked in a stacking direction to form at least one battery block (assembled battery 1, 2, and 3, in Fig. 1, P10); at least one cooling device 
However, Katagiri does not disclose the at least one fluid guide tube includes at least one deformable adaptation area, that, via deformation, compensates at least one of an expansion and a compression of the at least one battery block in the stacking direction in the at least one fluid guide tube, or wherein the respective cooling element is defined by a frame and a plurality of separating foils coupled to the frame, the frame and the plurality of separating foils delimiting a cooling interior of the respective cooling element through which the cooling fluid is flowable.

It would have been obvious to use the teaching of Kimoto within the accumulator of Katagiri and provided the at least one fluid guide tube at least one deformable adaptation area, such as the expandable bellows as taught by Kimoto, that, via deformation, compensates at least one of an expansion and a compression of the at least one battery block in the stacking direction in the at least one fluid guide tube. This modification would be made with the expectation that in the case of a swelling of the unit cells, the deformation adaption area of the fluid guide tubes would be able to deform to absorb the swelling and avoid a possible broken seal and leaking cooling fluid.
Modified Katagiri still does not meet the limitation wherein the respective cooling element is defined by a frame and a plurality of separating foils coupled to the frame, the frame and the plurality of separating foils delimiting a cooling interior of the respective cooling element through which the cooling fluid is flowable.
Hirsch teaches a cooling element (7 in Figs. 5-8) that includes a frame (12 in Figs. 5-8) and flexible separating layers (14 in Figs. 5-8), which define an interior (15 in Figs. 5-8) of the cooling element (P43). Hirsch teaches a cooling fluid can flow through the interior, so that bearing surfaces (3 in Fig. 11) of respective adjacent battery cells (2 in Fig. 11), which abut against the separating layers, can be cooled (P43). Hirsch teaches a fluid ingress (25 in Figs. 5-8) 
Hirsch teaches due to the charging state or the aging, the bearing surfaces of the respective battery cells can be deformed, but because the separating layers of the cooling element are flexible, they are able to abut against the bearing surfaces of the battery cells independently of the shape at a pressure built up by the cooling fluid (P48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Hirsch and modified  the cooling element to be defined by a frame and a plurality of separating foils secured to the frame on both sides wherein the frame and the plurality of separating foils delimit a cooling interior through which the cooling fluid is flowable and abut on the bearing surface of each of the adjacent battery cells to transfer heat, given that Hirsch teaches this structure allows the batteries to be cooled by cooling elements even when they become deformed by the charging state or aging. 

Regarding claim 15, Katagiri further discloses the at least one fluid guide tube includes a plurality of fluid guide tubes, the plurality of fluid guide tubes including a first fluid guide tube (supply pipe 22) and a second fluid guide tube (discharge pipe 23), the first fluid guide tube including a first fluid guide duct (hollow inside through which cooling medium flows in supply pipe 22), configured as a fluid distribution duct for distributing the cooling fluid into the respective cooling element, and the second fluid guide tube including a second fluid guide duct 

Regarding claim 17, modified Katagiri meets the limitation wherein the at least one adaptation area is defined by a wall, which is folded in a bellows-like manner, of the at least one fluid guide tube (as taught in by the expandable bellows of Kimoto).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 20130011712 A1) in view of Kimoto et al (US 6278259 B1) in view of Hirsch et al (US 20200036062 A1) as applied to claim 14,  further in view of Kwon et al (US 20110052960 A1).
Regarding claim 16, modified Katagiri does not disclose wherein: the at least one fluid guide tube includes a single fluid guide tube; the at least one fluid guide duct includes a plurality of fluid guide ducts disposed within the single fluid guide tube; the plurality of fluid guide ducts includes a first fluid guide duct and a second fluid guide duct; the first fluid guide duct is configured as a fluid distribution duct for distributing the cooling fluid into the respective cooling element; and the second fluid guide duct is configured as a fluid collecting duct for collecting the cooling fluid from the respective cooling element.
Kwon teaches a secondary battery module (10 in Fig. 1) including a supply conduit (13 in Fig. 1) and an exhaust conduit (14 in Fig. 1) for supplying/exhausting heat transfer medium from a plurality of cooling conduit (12 in Fig. 1, P47). As can be seen in Fig. 1, it is known in the art to have a single tube (conduit) including a plurality of fluid guide ducts disposed within the single tube. 

All the claimed elements are known in the prior art, modified Katagiri and Kwon, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).
Furthermore, modified Katagiri discloses an cooling fluid distribution duct and cooling fluid collecting duct (hollow inside through which cooling medium flows in supply pipe 22 and discharge pipe 23), therefore it would be obvious for the plurality of fluid guide ducts to includes a first fluid guide duct and a second fluid guide duct, wherein the first fluid guide duct is configured as a fluid distribution duct for distributing the cooling fluid into the respective cooling element and the second fluid guide duct is configured as a fluid collecting duct for collecting the cooling fluid from the respective cooling element, so that cooling fluid could be distributed/supplied and collected/discharged from the accumulator arrangement.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 20130011712 A1) in view of Kimoto et al (US 6278259 B1) in view of Hirsch et al (US 20200036062 A1) as applied to claim 14,  further in view of Ozawa et al (US 20200152932 A1).
Regarding claim 18 and 20, modified Katagiri does not meet the limitation wherein at least one of the plurality of separating foils includes at least one plastic layer and at least one vapor-deposited metal layer, wherein the at least one vapor-deposited metal layer is composed of aluminum, or wherein at least one of the plurality of separating foils includes a plurality of plastic layers composed of different plastics.
Ozawa teaches a battery cell includes an outer packaging film (P45). Ozawa teaches a laminate film formed in a multi-layer structure which has an intermediate layer of an aluminum vapor-deposited film or the like placed between a thermally fusible layer made of polypropylene or the like and a protective layer made of PET or the like can be used as the outer packaging film (P46). Ozawa teaches because the outer packaging film has electrical insulation, it can reliably prevent electrical influences from the outside (P46).
While Ozawa teaches this laminate film to be used as a battery outer packaging film and not with a cooling structure, one of ordinary skill in the art would still recognize the benefit of adding electrical insulation to the cooling element. If a technique has been used to improve one device, such as providing an electrical insulation to a battery outer packaging, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, such as providing electrical insulation to a cooling element, using the technique is obvious unless its actual application is beyond his or her skill.  SEE MPEP § 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/M.G.B./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729